 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     THE ESTATE OF CASIMERO CASILLAS,                   Case No. 1:16-cv-01042-AWI-SAB
10   et al.,
                                                        ORDER GRANTING APPLICATIONS FOR
11                  Plaintiffs,                         APPOINTMENT OF GUARDIAN AD
                                                        LITEM FOR MINOR PLAINTIFFS ABEL
12           v.                                         CASILLAS, ANGEL CASILLAS, CALVIN
                                                        CASILLAS, AND SOLEMAN CASILLAS
13   CITY OF FRESNO, et al.,
                                                        (ECF Nos. 37, 38, 39, 40)
14                  Defendants.

15

16          On July 19, 2016, Plaintiffs filed the instant action for damages relating to a shooting

17 death of Casimero Casillas by an officer of the Fresno Police Department. (ECF No. 1.) In the

18 first amended complaint filed September 16, 2016 (ECF No. 5), and in declarations filed on

19 January 11, 2019 (ECF Nos. 29, 30, 31, 32), it was represented to the Court that Beatriz Catano
20 is the court-appointed guardian ad litem for minor Plaintiffs Abel Casillas, Angel Casillas,

21 Calvin Casillas, and Soleman Casillas. On January 14, 2019, the Court issued an order requiring

22 Plaintiffs Abel Casillas, Angel Casillas, Calvin Casillas, and Soleman Casillas to file evidence of

23 such court appointments, or file motions for the appointment of a guardian ad litem, as required

24 by Local Rule 202. (ECF No. 36.)

25          On January 15, 2019, Plaintiffs Abel Casillas, Angel Casillas, Calvin Casillas, and

26 Soleman Casillas filed applications for the appointment of Beatriz Catano as the guardian ad
27 litem for each of these Plaintiffs. (ECF Nos. 37, 38, 39, 40.) The Court notes the filing of the

28 instant applications signifies that Beatriz Catano was not in fact the court-appointed guardian ad


                                                    1
 1 litem for these Plaintiffs as represented to the Court in the previous filings. (ECF Nos. 1, 5.)

 2 The Court admonishes Plaintiffs’ counsel for making inaccurate representations the Court, and

 3 advises counsel to comply with the Local Rules of this district.

 4          Pursuant to Federal Rule of Civil Procedure 17, a representative of a minor may sue or

 5 defend on the minor’s behalf. Fed. R. Civ. P. 17(c). This requires the Court to take whatever

 6 measures it deems appropriate to protect the interests of the individual during the litigation.

 7 United States v. 30.64 Acres of Land, More or Less, Situated in Klickitat Cty., State of Wash.,

 8 795 F.2d 796, 805 (9th Cir. 1986). The appointment of the guardian ad litem is more than a

 9 mere formality. Id. “A guardian ad litem is authorized to act on behalf of his ward and may

10 make all appropriate decisions in the course of specific litigation.” Id. “A guardian ad litem

11 need not possess any special qualifications,” but must “be truly dedicated to the best interests of

12 the person on whose behalf he seeks to litigate.”          AT&T Mobility, LLC v. Yeager, 143

13 F.Supp.3d 1042, 1053-54 (E.D. Cal. 2015) (citations omitted). The guardian ad litem cannot

14 face an impermissible conflict of interest with the ward and courts consider the candidate’s

15 “experience, objectivity, and expertise,” along with the previous relationship with the ward. 143

16 F.Supp.3d at 1054 (citations omitted).

17          “[W]hen a parent brings an action on behalf of a child, and it is evident that the interests

18 of each are the same, no need exists for someone other than the parent to represent the child’s

19 interests under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub
20 nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir. 2000). While a parent is generally appointed

21 as a guardian ad litem, there are situations where the best interests of the minor and the interests

22 of the parent conflict. Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWINEW, 2007

23 WL 1390672, at *2 (E.D. Cal. May 9, 2007). Therefore, a parent is not entitled as a matter of

24 right to act as guardian ad litem for the child. Id.

25          The Court has considered the application of Beatriz Catano for appointment as guardian

26 ad litem for Plaintiffs Abel Casillas, Angel Casillas, Calvin Casillas, and Soleman Casillas.
27 Beatriz Catano is the natural mother of these minor Plaintiffs. She is not a party to the instant

28 action, and the Court does not find any apparent conflict of interest or other factors that


                                                      2
 1 demonstrate such appointment is not in the best interests of the minors.

 2          Accordingly, IT IS HEREBY ORDERED that Beatriz Catano is appointed as guardian ad

 3 litem for minor Plaintiffs Abel Casillas, Angel Casillas, Calvin Casillas, and Soleman Casillas,

 4 her natural minor children.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     January 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
